     Case 1:20-cv-02154-LGS Document 258 Filed 09/15/21 Page 1 of 1

                                Application GRANTED. The oral argument scheduled for October 7,
                                2021, is ADJOURNED to November 4, 2021, at 11:30 a.m.

                                Dated: September 15, 2021
                                       New York, New York

                                   September 14, 2021




VIA ECF
The Honorable Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     DiDonato v. GC Services Limited Partnership et al.
               Case No. 1:20-02154-LGS (S.D.N.Y.)

Dear Judge Schofield:

       The parties jointly request that the Court adjourn the hearing on the cross motions
for summary judgment in the above-entitled matter from October 7, 2021 to a date
convenient to the Court during the week of November 1 or November 8, 2021.
       When the parties were notified of the original adjournment of the hearing to
October 7, 2021, Plaintiff’s counsel asked Defendants’ counsel if they would consent to an
adjournment to November because I had a trial scheduled during the October 7 argument
date. Defendants’ counsel agreed to do so and have now advised us that, in anticipation of
our request for an adjournment, Defendant GC Services now has a conflict with the October
7 date. As it happens, my trial was since adjourned to December, but Plaintiff’s counsel
has no objection to moving the argument to the first two weeks in November to
accommodate Defendants’ change in plans arising from my original request. Ms. Jenna
Smith, who will be arguing on Plaintiff’s behalf, will also be available the first two weeks
in November.
       The parties, therefore, respectfully request that the Court adjourn the hearing to a
date convenient to the Court during the week of November 1 and November 8, 2021.
                                             Respectfully submitted,
                                             s/ George F. Carpinello
                                             George F. Carpinello
GFC/slb
cc via ECF: Counsel of Record
